El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Dictada sentencia por la Corte de Distrito de San Juan, Sección 1a., en 29 de mayo de 1913 declarando sin lugar cierta petición de injunction formulada por The Fajardo Sugar Company y notificada la sentencia a la demandante, interpuso contra ella recurso de apelación para ante este Tribunal .Supremo.
*1194El escrito de apelación se notificó el 30 de junio de 1913 y el 30 de julio del mismo año la parte apelante presentó una moción a la corte de distrito acompañada de un affidavit, en el cual se hacía constar que su letrado había estado enfermo de cama desde el 10 al 15 de julio, desde el 18 al 21 y desde el 24 al 25 del propio mes. La súplica de la moción es como sigue: “Suplica a la corte que teniendo por presentada esta moción y el affidavit que se acompaña se sirva, dentro de la facultad discrecional que le concede el artículo 140 del Código de Enjuiciamiento Civil, admitir el pliego de exposición del caso y excepciones que1 se acompaña a esta moción, y del cual se ha servido copia a la parte demandada.”
Lá parte demandada fue en efecto notificada e hizo cons-tar en tal acto que había ya radicado en la Secretaría de la Corte Suprema, una moción para que se desestimara la apela-ción interpuesta.
La corte de distrito consideró el caso y lo resolvió en la forma que transcribimos a continuación:
“El Abogado Don Luis Muñoz Morales, representando a la Fajardo Sugar Co., solicita de esta corte una prórroga para formular el pliego de excepciones y exposición del caso en la apelación interpuesta por dicha corporación contra sentencia de esta corte, después de haber expirado el plazo en que debió haberse presentado dicha exposición.
“En apoyo de esta petición cita la demandante la obra de Baylies on New Trials and Appeals, Edición 2a., página 264, en la cual se dice que cuando el tiempo para presentar una exposición del caso ha expi-rado, la corte puede, por causa justificada, en los términos en que la justicia lo requiera, permitir a la parte presentar una exposición nunc pro tune; pero esta doctrina se basa en el artículo 783 del Código de New York, que no está en vigor en Puerto Rico, y que copiado literalmente dice como sigue:

“ ‘After the expiration of the time, within which a pleading must he made, or any other proceeding in an action, after its commencement, must he taken, the court, upon good cause shown, may, in its discretion, and upon such terms as justice requires, relieve the parly from the consequences of an omission to do the act, and allow it lo he done; except as otherwise specially prescribed hy law.’

*1195“Nosotros no podemos poner en vigor en Puerto Rico disposiciones que no han hallado cabida en nuestra Ley Procesal Civil, y fundán-donos en la jurisprudencia americana que unánimemente sostiene que después de haber expirado el plazo para formular una exposición del caso, la corte carece de atribuciones para conceder prórrogas, se declara sin lugar la moción presentada por la parte demandante. San Juan, P. R., agosto 4, 1913. (Fdo.) Félix Córdova Dávila, Juez de Distrito, Sección 1a.”
Contra esa resolución fue interpuesto por The Fajardo Sugar Company el presente recurso de apelación.
La ley reguladora de este caso en Puerto Rico está contenida en el artículo 299 del Código de Enjuiciamiento Civil enmendado en 1911 por la ley número 70, cuyo párrafo primero, que es el pertinente, dice así:
“Archivada que sea una apelación contra una sentencia de una corte de distrito, la parte apelante, dentro de los diez días siguientes a su archivo o de la prórroga que en su caso se le conceda por la corte, deberá presentar a ésta, entregando a la vez copia a la parte contraria, un pliego en el que hará constar las excepciones tomadas durante el curso del caso y una exposición de éste. ’ ’
La ley en cuanto al término fijado para la presentación del pliego de excepciones y exposición del caso es tan clara que no necesita explicación alguna para ser entendida per-fectamente. Y ese término es del todo suficiente, teniendo en cuenta la facultad de prorrogarlo que la misma ley con-fiere al juez sentenciador.
Cuando la ley es clara y libre de toda ambigüedad, dice el artículo 13 del Código Civil reformado, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu.
Hemos examinado el Código de Enjuiciamiento Civil de California y no hemos encontrado precepto alguno, entera-mente igual al artículo 299 de nuestro código, tal como quedó enmendado en 1911. Sin embargo, el artículo 650 del Código californiano, especialmente igual al 216 del Código portorri-queño, fija para la presentación del pliego de excepciones *1196una regia igual a la establecida por el citado artículo 299 enmendado en 1911 para la presentación del pliego de excep-ciones y exposición del caso, y como el pliego de excep-ciones y la exposición del caso forman generalmente un sólo documento y cuando se preparan por separado son siempre documentos de igual naturaleza, la jurisprudencia relativa a la presentación de los pliegos de excepciones, puede invocarse como aplicable a la presentación de exposiciones del caso.
En el caso In re Clary, 112 Cal., 295, la Corte Suprema de dicho Estado se expresó así: "La corte inferior procedió correctamente al negarse a aprobar el pliego de excepciones que se le presentó, por no haber sido preparado dentro del término fijado en el estatuto (Código de Enjuiciamiento Civil, artículo 650), o dentro de alguna de las prórrogas determi-nadas en el mismo, habiendo por tanto los apelantes perdido el derecho que tenían a que se aprobara el expresado pliego. Hayne sobre Nuevo Juicio y Apelación, 773. La orden del juez concediendo una prórroga después de vencido el término señalado en el estatuto dentro del cual debía, presentarse el pliego era nula e ineficaz, y la corte procedió debidamente al no considerarla, pues ella no le confería facultad para apro-bar el pliego.”
Aplicando la jurisprudencia citada y sobre todo el precepto legal vigente en Puerto Rico, habría que decidir que el juez sentenciador dictó la única resolución que podía dictar válidamente al negarse a admitir la exposición del caso que se le presentara después de vencido con exceso el término con-cedido por la ley.
Sin embargo, la parte apelante no solicitó la prórroga de un término vencido, sino que pidió a la corte que en uso de las facultades que le confiere el artículo 140 del Código de Enjuiciamiento Civil le permitiera presentar su pliego de excepciones y exposición del caso después de vencido el término legal.
El artículo 140 invocado, similar pero no igual al 473 del *1197Código de Enjuiciamiento Civil de California, en lo perti-nente dice así:
“Artículo 140. — * # * La corte puede también, a su arbitrio, después de notificada la parte contraria, permitir en la forma que estimare justa, una enmienda a cualquier alegación o procedimiento en otros particulares, y puede, en igual forma, permitir que se formule una contestación después del término prescrito por este Código, y también eximir a alguna persona o a sus representantes legales de los efectos de una sentencia, orden u otro procedimiento que se hubiese dictado contra ella, por causa de equivocación, inadvertencia, sorpresa o excusable negligencia; * *
Considerada en relación con el artículo transcripto, la orden recurrida, también ésta debe sostenerse, pues aquel artículo no contiene excepción alguna al precepto general y absoluto que para la presentación del pliego de excepciones
y escrito de exposición del caso señala la ley vigente. A esa conclusión nos llevan las mismas consideraciones que con otras tuvimos en cuenta al resolver en el día de hoy el caso de Pardo v. Pardo, (pág. 1188). Ratificamos la doctrina allí consignada en la parte concerniente a la cuestión propuesta.
La resolución apelada debe confirmarse.

Confirmada.

Jueces concurrentes: Sres. Asociados Wolf y Aldrey.
El Juez Asociado Sr. Del Toro firmó baciendo constar estar conforme por los motivos consignados en su opinión concurrente de esta misma fecba.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.